DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       DARON LAVON HUSTON,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-1191

                              [July 26, 2018]

   Appeal of order denying 3.800 motion from the Circuit Court for the
Nineteenth Judicial Circuit, Indian River County; Cynthia L. Cox, Judge;
L.T. Case No. 311988CF001072A.

  Daron Lavon Huston, Bowling Green, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

LEVINE, CONNER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.